HARPER, J.
Appellant was convicted of selling intoxicating liquor in prohibition territory, and his punishment assessed at one year’s confinement in the state penitentiary.
No exceptions were reserved, to the introduction of any testimony, nor to the charge of the court as given. No special charge was requested. So the only question presented for review is the sufficiency of the testimony. Tom Kirkwood testified he secured a bottle of whisky from appellant and paid him a dollar for it.
The judgment is affirmed.